December&     1975


TheHomrableBevitgtm Me13                 cpinionNo. H-749
ccmhissicner,Coordinatjng
                        Board
TaxasCollegeandUniversitySystem          RS: Availabilityof certain
P. 0. Box 12788                          klfolmationregarding
Austin,TWas 78711                        collegestudentstothe
                                         Deprtmnt of PublicSafety
                                         andtiagmuphealth
                                         insurancecarrier.
Dear Dr. Peed:
    You have requested
                     0~1:decisionregardingthe availability
                                                        of
certainstudentand facultymoxds. Specifically,  youask:
         (1) Doesthe TexasDep&rent of PublicSafety
         have rightof accessto studentand faculty
         carqmsv&icularregist.rationinfonration,and

         (2)Dxsthestudenthealth insurancemrrie.r,ut&x
         contractualagreewntbaa juniorcollegedistrict,
         have the rightto obtainthoserecordswhichdirectly
         pertainto a student'seligibility
                                        to claimbenefits
         of the insurancepolicy?
     Altkugh facultyvehicleregistration  infomutionis arguablynot
subjecttoccmpelled lit disclosure    undersection3(a)(2)of the @en
RecordsAct, article%a        V.T.CS whichexcepts"inf~tion in
personnelfiles,tkdisclo&eofwkj)lwxld        constituteaclearly~-
warrantedkwasion of personalprivacy,"  we need mt decidethatquestion
hre, sinceycuilquireonlywhetherthe university    may furnishthis
informationto thsDepa&mntof PublicSafety. In AttoxneyGeneral
C@nion H-242 (19741,we held that the Cpen FWords Act dossnot prohibit
the transferbetweenStateagenciesof informtionvkkhismtrequired
to be disclosedto the public. Jn AttorneyGeneralOpinionH-287 (1974),
we mted that the Legislaturehas "[olnmsny occasicms.. . expresseda
policyfavoringinteragencycocperation.  . . .' l%us,webelievethat
facultyvehicleregistratiminfonnationmaybedisclosedtotk Depart-
msnt of PublicSafety.




                            p. 3175
?he norm-able~evirqtm %ed - page two (H-749)


     As to studentvehicleregistrationinformation,
                                                it is at least
arguab1etbatsuchinf0nnationqualifiesasa"studmtrecord"     towhich
the exceptionof section3(a)(14)is applicable.In any case,it is our
opinionthat,wb&herornotstudentvehicleregistraticminfomation
needbedisclosedtoths plblic,itmybedisclosedtoths Department
of PublicSafetywitlmutviolatingany principleof pm-1975 Texaslaw.
See AttorneyGeneralQG.nionsH-287 (19741,H-242 (1974).
-
    wenu.lstalsodetembe,~,~therths        Dqartmnt of Public
Safetyhasaccesstothis infonnationundertbe1974amenmnentstothe
FmilyE%caticmal&PrivacyRightsI\ct (theBuckleyPinenamtj,20 U.S.C.
s 1232g.
    S-on      (b) (1)of the BuckleyPmndmntprohibitsthedispersal
offederalfum%
         toanyeducationalagencyorinstitutionwhich
         hasapolicyorpracticeofpermittingtbe
         releaseof educationrecords(orpersonally
         identifiable~ommtioncontainedtherein
         otherthandirecWryinfom&ion,asdefined
         in paragraph(5)of mbeection (a)of this
         section)of students
       theirconsentto any individual,
wi+chxlt                            agencyor orgsnization,
                                                        with
certainenunsrated
                exceptims. &otherportionofthestatuteindicates,
~,thatthescopeof"educaticnrecords"doesnotincluae
         therecordsand&cmsntsofsuchlawenforce-
         mntunitwh.ich(I)arekeptapartfmrecords
         describedin subparagra@(A), (II)anz maintained
         solelyfor lawenforcxmnt plrposes,and (III)are
         notmade availableto personsotherthan lawenforce-
         msnt officialsof the sam jurisdiction
                                             ['ifthe
         pemcnnelof alawenforcenentunitdo riothave
         accessto &ucat.im recordsundersubsection(b)(l)
         of this section.']20 U.S.C.1232g(a)
                                           (4)(B)(ii)
Thus,if a student's vehicleregistration
                                      infomtion is in factmain-
tainedseparately fmnhis othereducational records,and if it is in
factmaintained"solelyfor law enforcensn
                                      t purposesnby personsin the
employof ttkzmiversitywfiodonotbaveaccessto ths student's   other
records,it is ouropinionthatthemiversity'slawenforcemn annmay
                                                          t
UnderSUChCircLms tances,withoutjeopmdizingthereceiptoffederal
f!mds,furnishthisinfonnatimtonlawenfo~       t officials of the
                 w whichwouldincludetheDqxulnmt of PublicSafety.
sams jurisdiction,
Ofoourse,thefadualquestionsinMlvingthemaintenanceoftherecords
mustbedeteminedineachcase.

                           p. 3176
,




        'theHonorableBevingtonked - page three W-749)


             Your secondquestionis whatherthe universitymay furnishto a
    .   studenthealthinsummecarriex~reo0~whi&directlypertainto
        a student'seligibilityto claimthe benefitsof the insurancepolicy.
        Sinceyouhavenotqecifiedtheprecisetypeof infoxmationrequested
        by the insurancecarrier,wemstpresune that it fallsintothe category
        of "studentrecords"whichisexceptedfrunrequkeddisclosureby
        section3(a)(14)of the @en Rxords Act. That sectionpmvides,
        howwer, that the "reaxds shallbemade available- requestof. . .
        thestudentinvolved...."Theproperpmcedwe wuld thereforeseem
        tobetorequireeachstudentwfiodesireshealthinsuranceaxrerageto
        give hiswrittenconsenttothe furnishing  of parti.nentinfoHastionto
        the carrier.
            Asimilarproosdwewouldprobablyalsosatisfythe fmdingrquire-
        nkxksof federallaw. TheopenRecoldsActnavtakesccgnizanceofthe
        federalstatute:
                 NothiIKJinthisActshallbeconstmedtol?quire
                 thereleaseofinfomlationcontainedineducation
                 recordsof any educationalagencyor institution
                 exceptinconfomitywiththeprovisicmsof ths
                 FamilyFducatimalRights&Privacy Act of
                 1974. . . . Acts 1975,64thleg.,ch. 314,p. 809.
             See Cpen E&cordsUecisicnNo. 96 (1975).As to that portionof the
        infoGGm    whichmay be classified as "directoryinformation"uuder
        se&km (a)(5)(A)of the BuckleyI4nsdwnt, the institution  is required
        tonotifythestudentofitsin~ttoreleasetheinformation,after
        wfiich~studentispenittedareasonableperiodof~toobjectto
        its release. 20 U.S.C.6 1232g(a)(5)(B). As to all otherinfomation,
        the institution                  obtainthe writtenconserkofthe
                        must affirmatively
        studentbeforeit may releasethe jnfomaticm. As a result,it is our
        opinionthat an institutionkhichtis healthinswame coverage
        availableto its studentsshould,at the time a studentrakesapplica-
        tion for coverage,obtainhiswrittenaxsenttopraviding the insurance
        carrierwithallrelevantinfomtion.
                                SUMMARY
                 Ingeneral,thelkxasDqxrtnmt of PublicSafety
                 has accessto studentand facultyCasnplsvehiculaX
                 registratiminformation.  An educationalinstitu-
                 tionwhichmakesavailable  to its studenthealth




                                   p. 3177
.   .




        IheHmorableBedn+n   reed - page far    U-I-749)


                hsurancecarrierthosereco~whichdirectly
                pertainto a student's
                                    eligibility
                                              to claimthe
                benefitsofthe insumrmpdicy &ml& at the
                timethsstuSntmakesa~plicaticmforcoverage,
                obtainhiswrittenconsenttoreleaseofthe
                pertinentinf-*.




                                              AttorneyGeneralof Texas




                                   p. 3178